department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb tep qatl pier ye u i l krekkrekrkeekerkekreee foi iii i rik kerkrkekerkerkekrerekrekrerer khrkekeeekkkererkerererkeere krrkkekreeiekereraekererer legend taxpayer a church b entity c religious_organization d foundation e state f plan x dear erkkrkkeke kkrrekekekrerkekeeerkeeee krkrekkeerekeekeerekerekrreererererereerere krekekekkekeekrerekeeereereereerer hakkkkkkekkkkkerereeerererererererererer kkekkrekrekrerkeereerekrrrrererere krekkeekke rrekekrkekekekereerekeerererereekrrereerereeerekreee this letter is in response to your request dated date as supplemented by correspondence dated date date date date and date submitted on your behalf by your authorized representative regarding the church_plan status of plan x and taxpayer a’s welfare_benefit_plan within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury on your behalf taxpayer a a state f non-profit corporation operates a residential care center for the elderly and disabled taxpayer a’s articles of incorporation state that taxpayer a shall be operated as a nonprofit corporation exclusively for charitable scientific and educational_purposes including to administer and manage benevolent institutions for the elderly to provide spiritual care to elderly persons and otherwise provide for the general welfare in accordance with the word of god taxpayer a’s bylaws require taxpayer a to maintain an affiliation with religious_organization d taxpayer a is an organization described in sec_501 of the code that is tax exempt under sec_501 a of the code under taxpayer a's articles of incorporation the voting members of church b constitute the only members of taxpayer a the voting members of church b are persons who have been confirmed in the church they also elect the governing board_of church b are involved in hiring the pastor vote on changes to the constitution and are involved in any buying and selling of church property the articles of incorporation require that at least prior to date of the directors of taxpayer a must be voting members of church b prior to date taxpayer a’s board_of directors were elected by the voting members of church b effective date the directors of taxpayer a are elected by the board_of directors of entity c entity c is a nonprofit corporation exempt from tax under sec_501 of the code the articles of incorporation of entity c provide that the purposes of entity c in part are to support church b and its spiritual and charitable purposes and to administer manage and support the charitable activities of taxpayer a and foundation e affiliates of church b directors of entity c are elected by the voting members of church b and at least prior to date of the directors of entity c must be voting members of church b entity c coordinates the efforts of church b foundation e and taxpayer a in order to provide comprehensive services to meet the spiritual health education and welfare needs of the surrounding neighborhood the voting members of church b are the members of entity c the church b owns the property on which taxpayer a is located and taxpayer a and church b share administrative parking and meeting space the church b chaplain conducts weekly services for the residents of taxpayer a the articles of incorporation for both taxpayer a and entity c provide that upon dissolution of such corporations any remaining assets shall be distributed to church b taxpayer a sponsors plan x a b plan along with a welfare_benefit_plan for the benefit of its employees plan x is a defined contribution sec_403 arrangement that was originally established on date the welfare_benefit_plan was established prior to date by resolution of its board_of directors dated date taxpayer a established the benefits plan committee committee whose principal purpose is to administer maintain and fund plan x and the welfare_benefit_plan the pastor of church b who is also a director of taxpayer a is a member of the committee under the by-laws of taxpayer a the activities of the committee shall be subject at all times to the direction - and control of the board_of directors of taxpayer a taxpayer a has not made an election under sec_410 of the code with respect to plan x or the welfare_benefit_plan in accordance with revproc_2011_44 a notice to employees with reference to plan x was provided on date this notice explained to participants of plan x the consequences of church_plan status based on the foregoing you request a ruling that plan x and the welfare_benefit_plan are church plans as defined in sec_414 of the code that plan x has been a church_plan since date and that the welfare_benefit_plan has been a church_plan since date sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 of the code applied as of the date of erisa’s enactment however sec_414 of the code was subsequently amended by sec_407 of the multiemployer pension_plan amendments act of pub law to provide that sec_414 of the code was effective as of date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches - oo sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 of the code provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the plan must be administered or funded or both by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case taxpayer a a state f non-profit corporation is an organization described in sec_501 of the code that is exempt under sec_501 a of the code the voting members of church b are the only members of taxpayer a the voting members of church b have indirect control_over the appointment of taxpayer a’s board_of directors by virtue of their power to appoint the directors of entity c at least of whom must be members of church b who in turn appoint the directors of taxpayer a taxpayer a is located on property owned by church b and shares office administrative and parking space with church b taxpayer a is administered and managed by entity c which is controlled by the voting members of church b and whose purpose includes supporting church b and its spiritual and charitable purposes in light of church b’s indirect control_over taxpayer a and the common bonds and convictions between taxpayer a and church b we conclude that taxpayer a is associated with a church or a convention or association of churches within the meaning of sec_414 of the code that the employees of taxpayer a meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches effective date plan x and the welfare_benefit_plan have been administered by the committee whose sole purpose is to administer the plans the committee is appointed and controlled by the board_of directors of taxpayer a and includes the pastor of church b taxpayer a and the indirect control of the board by the voting members of church b though entity c and entity c’s relationship to church b we conclude that the committee is an organization described in sec_41 e a of the code in light of the control of the committee by the board_of directors of also as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 of the code for the year in which the correction is made and for all prior years the committee was established to administer plan x and the welfare_benefit_plan on date which is within the correction_period for plan x and the welfare_benefit_plan based on the foregoing facts and representations we conclude that plan x and the welfare_benefit_plan are church plans within the meaning of sec_414 of the code that plan x has been a church_plan within the meaning of sec_414 of the code since date and that the welfare_benefit_plan has been a church_plan within the meaning of sec_414 of the code since date this letter expresses no opinion as to whether plan x satisfies the requirements of sec_403 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact d number at lease refer all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc kkkrerekrekererrerekeeer hrkekekekererkeerereerererererrererereere krrkkekekkereerrerrerrererere rrkekrkrererereee
